OPINION — AG — ** WOULD YOU, AS AG, ADVISE US ON THE CONSTITUTIONALITY OF HOUSE BILL NO. 203, WHICH WILL ESTABLISH A SYSTEM OF MAIL, MESSENGER AND EXPRESS SERVICE AMONG THE VARIOUS STATE OFFICES HERE AT THE CAPITOL. SOME QUESTION HAS BEEN RAISED AS TO WHETHER THIS BILL WILL BE EFFECTIVE, SINCE IT DOES NOT EXPRESSLY STATE THE FUND CREATED IS AUTHORIZED TO PURCHASE STAMPS. WILL THIS BILL AS IT IS PRESENTLY DRAFTED PERFORM ITS INTENDED PURPOSE ? — AFFIRMATIVE CITE: 74 O.S. 63 [74-63], 74 O.S. 64 [74-64] (POSTAGE STAMPS, STATE GOVERNMENT) (FRED HANSEN)